IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-72,381-02


EX PARTE DUSTIN MICHAEL JUNEK, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2003-CR-8876W IN THE 290th  JUDICIAL DISTRICT COURT
BEXAR COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of retaliation and his sentence was assessed at ten years'
confinement.  No direct appeal was taken. 
	The Applicant alleges that he was improperly denied release to both parole and
discretionary mandatory supervision.  The trial court has entered an order recommending that
relief be dismissed because it does not have jurisdiction to consider these claims.  However,
both this Court and the trial court have the jurisdiction to consider these claims and, after a
review of the record, we deny relief.  
DELIVERED: October 28, 2009
DO NOT PUBLISH